OPINION
MeDONALD, Chief Justice.
This cause is before us on petition for writ of error to a $5,000.00 default judgment rendered against petitioner in suit for attorney’s fees assertedly due in five separate cases and legal matters.
There is no statement of facts in this case, and the record reflects the affidavit of the court reporter that the case was not reported.
Petitioner seeks reversal asserting he was entitled to a statement of facts.
Petitioner is entitled to a complete statement of facts in question and answer form, and if through no fault of his own, he is unable to procure such a statement of facts his right to have his cause reviewed on appeal can be preserved to him in no other way than a reversal and retrial of the case. Victory v. Hamilton, 127 Tex. 203, 91 S.W.2d 697; Gibbs v. Crittenden (Waco, Tex.Civ.App.) NWH, 262 S.W.2d 804; Edmond, Inc. v. Schilling (Waco, Tex.Civ.App.) NWH, 501 S.W.2d 432; Goodin v. Geller (Waco, Tex.Civ.App.) NRE, 521 S.W.2d 158; Silverstein v. Natkin (Waco, Tex.Civ.App.) NWH, 575 S.W.2d 320; Kothman v. Miller Seed Co. (Waco, Tex.Civ.App.) NWH, 593 S.W.2d 776; Rogers v. Rogers, Tex., 561 S.W.2d 172.
REVERSED & REMANDED.